Case 19-17699-pmm        Doc 37-4 Filed 06/01/20 Entered 06/01/20 15:08:35                      Desc
                          Certification of Service Page 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Reading)
    ____________________________________
    In Re:                                                :
                                                          : Chapter 13
    Jacqueline Amaro                                      : Case No. 19-17699-PMM
    Miguel Amaro                                          :
                               Debtors,                   :
                                                          :
    ------------------------------------------------------:
                                                          :
    U.S. Bank Trust National Association,                 :
    as Trustee of the Igloo Series IV Trust               :
                                                          :
                                                          :
                      Movant,                             :
    v.                                                    : Hearing: June 23, 2020, at 10:00 a.m.
                                                          : Courtroom: 4th Floor
    Jacqueline Amaro                                      :
    Miguel Amaro                                          :
                               Debtors,                   :
             and                                          :
                                                          :
    Scott Waterman, Esquire                               : 11 U.S.C. §362(d)
                               Trustee,                   :
                                                          :
                               Respondents.               :


                                   CERTIFICATION OF SERVICE

          The undersigned hereby certifies that a true and correct copy of U.S. Bank Trust National

    Association, as Trustee of the Igloo Series IV Trust’s Motion, Notice of Motion, Response

    Deadline, Hearing Date and proposed Order were served by:

                    Date Served:     June 1, 2020

    Persons served:

    John Everett Cook, Esq.
    The Law Offices of Everett Cook, P.C.
    2309 MacArthur Road
    Whitehall, PA 18052
    DEBTOR’S ATTORNEY – SERVED ELECTRONICALLY & REGULAR MAIL
Case 19-17699-pmm     Doc 37-4 Filed 06/01/20 Entered 06/01/20 15:08:35   Desc
                       Certification of Service Page 2 of 2




    Jacqueline Amaro
    4269 Foxwood Cir
    Easton, Pa 18040
    DEBTOR – SERVED VIA REGULAR MAIL

    Miguel Amaro
    4269 Foxwood Cir
    Easton, Pa 18040
    PARTY IN INTEREST – SERVED VIA REGULAR MAIL

    SCOTT F. WATERMAN, ESQ.
    Chapter 13 Trustee
    2901 St. Lawrence Ave.
    Suite 100
    Reading, PA 19606
    CHAPTER 13 TRUSTEE-SERVED ELECTRONICALLY

    U.S. Trustee’s Office
    200 Chestnut Street, Suite 502
    Philadelphia, PA 19106
    SERVED ELECTRONICALLY



                                             By: /s/ Lynne Charlino
                                                     Lynne Charlino
    Dated: June 1, 2020
